 



Exhibit 10.3
Fourth Amendment to Tissue Recovery Agreement between Osteotech, Inc. and
Community Blood Center d/b/a Community Tissue Services
     This Fourth Amendment to Tissue Recovery Agreement (“Amendment”) is entered
into as of the 1st day of June, 2007 (the “Amendment Effective Date”), by and
between Community Blood Center, an Ohio not-for-profit corporation also doing
business as Community Tissue Services (“CTS”), and Osteotech, Inc. (“OTI”), a
Delaware corporation.
RECITALS
1. OTI and CTS entered into a Tissue Recovery Agreement (“Agreement”) dated as
of March 1, 2006, as amended by the First Amendment, dated February 14, 2007,
and the Second and Third Amendments to Tissue Recovery Agreement, both dated May
14, 2007 (as amended, the “Agreement”).
2. OTI and CTS now desire to amend the Agreement.
NOW, THEREFORE, for and in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, OTI and CTS hereby agree that the Agreement is hereby amended as
follows:

  1.   Exhibit C, Tissue Reimbursement Fee Schedule, is hereby amended to revise
the fee for each unit of donor Bone Tissue ****** provided by CTS to OTI as
follows.

          Effective Date   Fee 7/1/2007     $******   3/1/2008     $******  
3/1/2009     $******   3/1/2010     $******  

     IN WITNESS WHEREOF, the parties have hereunto set their hands as of the
Amendment Effective Date.

                              Osteotech, Inc.       Community Blood Center
d/b/a Community Tissue Services    
 
                           
By:
       /s/ Sam Owusu-Akyaw       By:        /s/ Julia M. Belden                
         
 
  Name:    Sam Owusu-Akyaw           Name:   Julia M. Belden    
 
  Title:   Chief Executive Officer           Title:   Chief Financial Officer  
 
 
                         

